Citation Nr: 0811465	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-07 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
April 1977 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The Board, in a July 2007 remand 
order, determined that further evidentiary development was 
needed before a final adjudication could be made.  The 
stipulations of the remand order were not fully complied with 
and, as explained in more detail below, the claim must be 
sent back for additional development in order to ensure 
compliance with the Board's previous remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2007 decision, the Board found that new and 
material evidence had been received to reopen the claim for 
service connection for a right hip disability.  The Board 
further determined, however, that appellate consideration of 
the underlying merits of the claim had to be deferred pending 
completion of additional evidentiary development.  
Specifically, the Board directed that a comprehensive VA 
orthopedic examination addressing the etiology of the claimed 
condition be afforded.  

In November 2007, the veteran underwent an orthopedic 
examination pursuant to the Board's remand.  However, the 
content of the examination, while fully discussing the nature 
and severity of the right hip condition (mild degenerative 
joint disease with loss of flexion), did not answer the 
Board's question regarding the likelihood of an in-service 
onset of a right hip condition.  The Board, in issuing its 
July 2007 remand, noted that the veteran had in-service right 
hip symptomatology, and that she had made the complaint of 
right hip pain shortly after her separation from military 
service when she filed her initial claim for service 
connection.  That initial claim was denied based on a lack of 
evidence of a current disability. However, there is medical 
evidence of a current right hip disability and the veteran's 
complaint of recurrent right hip pain since service is 
evidence of continuity of symptomatology.  38 C.F.R. 
§ 3.303(c) (2007); see also Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994). 
While the veteran is competent to report what comes to him 
through his senses, such as experiencing chronic and 
recurrent hip pain, as a lay person, he has not been shown to 
be capable of making medical conclusions regarding diagnosis 
and causation of his right hip disability.  Id; see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Hence, 
the Board ordered an examination to include a competent 
medical opinion addressing etiology of the disability at 
issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the July 2007 remand order, the Board asked the question 
"is it as least as likely as not (50 percent or higher 
degree of probability) that any right hip disability that is 
currently present began during service or is linked to some 
incident of active duty?"  This question was not addressed 
by the examiner as directed.  The Board notes that it is 
clear that the examiner reviewed the claims file, as he made 
mention of the indications of right hip pain in the service 
medical records as well as the lack of documentation of an 
alleged in-service bike injury.  The examiner also noted that 
the service records indicated that the right hip pain was 
related to a back disorder.  This reference to the service 
record, while vaguely suggesting a lack of a nexus, is not 
specific enough in detail to serve as an adequate opinion on 
the etiology of the disorder as asked by the Board.  Thus, 
the case must be sent to the examiner for an addendum opinion 
which answers the Board's question.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The file must be sent to the clinician 
who conducted the November 2007 VA 
orthopedic examination (if available) to 
determine the approximate onset date or 
etiology of any right hip disability that 
may currently be present, to include 
degenerative joint disease.  Following a 
review of the relevant medical evidence in 
the claims file, the clinical evaluation 
and any tests that are deemed necessary, 
the examiner must give an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater probability) that 
any disability of the right hip that 
is currently present, to include 
degenerative joint disease, began 
during service or is otherwise 
linked to any incident of service?  
The clinician must answer the 
question using the phrase "more 
likely", "as likely" or "less 
likely".   

The clinician is also advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

           The examiner is requested to 
provide a rationale for any opinion 
provided.  If the clinician is 
unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.

3.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



